Exhibit 10.2

EXECUTION COPY

INDEMNIFICATION AGREEMENT

among

AMBAC ASSURANCE CORPORATION,

as Insurer,

and

DEUTSCHE BANK SECURITIES INC.,

as representative of the several Underwriters

Dated as of August 16, 2004

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

      Page  
Section 1.
  Definitions 1  
Section 2.
  Representations and Warranties of Ambac 3  
Section 3.
  Representations, Warranties and Agreements of the Underwriters 4  
Section 4.
  Indemnification 4  
Section 5.
  Indemnification Procedures 5  
Section 6.
  Contribution 6  
Section 7.
  Miscellaneous 6  

i

--------------------------------------------------------------------------------



INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT (as may be amended, modified or supplemented from time
to time, this “Agreement”) dated as of August 16, 2004 by and among AMBAC
ASSURANCE CORPORATION, as Insurer (“Ambac”), and DEUTSCHE BANK SECURITIES INC.
as representative (the “Representative”) of the several Underwriters named in
the Underwriting Agreement referred to herein (the “Underwriters”).

     Section 1. Definitions.     Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Indenture and the
Insurance Agreement. For purposes of this Agreement, the following terms shall
have the meanings provided below:

“Agreement” means this Indemnification Agreement, as amended from time to time.

“Ambac Agreements” means this Agreement and the Insurance Agreement.

“Ambac Information” has the meaning provided in Section 2(g) hereof.

“Ambac Party” means any of Ambac, its subsidiaries and Affiliates, and any
shareholder, director, officer, employee, agent or “controlling person,” within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, of any of the foregoing.

“Ambac Policy” means the Note Guaranty Insurance Policy No. AB0790BE dated
August 31, 2004, including any endorsements thereto, issued by Ambac to the
Indenture Trustee with respect to the Notes, for the benefit of the Holders.

“AmeriCredit” means AmeriCredit Financial Services, Inc. in its capacity as
servicer under the Sale and Servicing Agreement and as seller under the Purchase
Agreement.

“Class A-1 Notes” means the Class A-1 1.765% Asset Backed Notes, issued pursuant
to the Indenture and substantially in the form attached as an Exhibit to the
Indenture.

“Class A-2 Notes” means the Class A-2 2.39% Asset Backed Notes, issued pursuant
to the Indenture and substantially in the form attached as an Exhibit to the
Indenture.

“Class A-3 Notes” means the Class A-3 3.00% Asset Backed Notes, issued pursuant
to the Indenture and substantially in the form attached as an Exhibit to the
Indenture.

“Class A-4 Notes” means the Class A-4 3.61% Asset Backed Notes, issued pursuant
to the Indenture and substantially in the form attached as an Exhibit to the
Indenture.

“Closing Date” means August 31, 2004.

“Date of Issuance” means the date on which the Ambac Policy is issued as
specified therein.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Federal Securities Laws” means the Securities Act, the Exchange Act, the U.S.
Trust Indenture Act of 1939, the U.S. Investment Company Act of 1940 and the
U.S. Investment Advisers Act of 1940, each as amended from time to time, and the
rules and regulations in effect from time to time under such Acts.

--------------------------------------------------------------------------------



“Holder” has the meaning given thereto in the Ambac Policy.

“Indemnified Party” means any party entitled to any indemnification pursuant to
Section 4 hereof.

“Indemnifying Party” means any party required to provide indemnification
pursuant to Section 4 hereof.

“Indenture” means the Indenture dated as of August 23, 2004 between the Issuer
and Wells Fargo Bank, National Association, as Indenture Trustee and Trust
Collateral Agent, as the same may be amended or supplemented from time to time.

“Indenture Trustee” means Wells Fargo Bank, National Association, a national
banking association, not in its individual capacity but as Indenture Trustee
under the Indenture, or any successor Indenture Trustee under the Indenture.

“Insurance Agreement” means that certain Insurance and Indemnity Agreement,
dated as of August 31, 2004, among Ambac, the Issuer, AmeriCredit, as seller
under the Purchase Agreement and Servicer, the Seller and the Indenture Trustee,
in regard to the Notes, as such agreement may be amended, modified or
supplemented from time to time.

“Losses” means (a) any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) of any nature incurred by the party
entitled to indemnification or contribution hereunder, to the extent not paid,
satisfied or reimbursed from funds provided by any other Person other than an
Affiliate of such party (provided that the foregoing shall not create or imply
any obligation to pursue recourse against any such other Person), plus (b)
interest on the amount paid by the party entitled to indemnification or
contribution from the date of such payment to the date of payment by the party
who is obligated to indemnify or contribute hereunder at the statutory rate
applicable to judgments for breach of contract.

“Offering Document” means, taken together, the Prospectus Supplement, dated
August 16, 2004 (the “Prospectus Supplement”), and the Prospectus, dated July
10, 2003, of the Issuer, in respect of the offering and sales of the Notes, any
amendment or supplement thereto, and any other offering document in respect of
the Notes that makes reference to the Ambac Policy.

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes.

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations promulgated thereunder, as amended
from time to time.

“Transaction” means the transactions contemplated by the Transaction Documents.

“Transaction Documents” means this Agreement, the Insurance Agreement, the
Underwriting Agreement, the Sale and Servicing Agreement, the Certificate of
Trust, the Trust Agreement, the Purchase Agreement, the Indenture, the Spread
Account Agreement, the Custodian Agreement, the Lockbox Agreement and all other
documents and certificates delivered in connection therewith except for the
Ambac Policy.

2

--------------------------------------------------------------------------------



“Transaction Parties” means the AmeriCredit Parties and the Indenture Trustee.

“Underwriters” means the several Underwriters named in the Underwriting
Agreement.

“Underwriter Information” means the information furnished by the Underwriters in
writing expressly for use in the Offering Document and included in the first
paragraph, the fourth paragraph and the first sentence of the eighth paragraph
after the Class A-4 Notes table under the heading “Underwriting” in the
Prospectus Supplement.

“Underwriting Agreement” means the Underwriting Agreement, dated August 16, 2004
between the Underwriter, the Seller and the Servicer with respect to the offer
and sale of the Notes, as amended, modified or supplemented from time to time.

“Underwriting Party” means, with respect to each Underwriter, any of the
following: such Underwriter, its parent, subsidiaries and Affiliates and any
shareholder, director, officer, employee, agent or “controlling person,” within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, of any of the foregoing.

      Section 2. Representations and Warranties of Ambac.     Ambac represents,
warrants and agrees as follows as of the Closing Date:

(a) Organization and Licensing.     Ambac is a stock insurance corporation duly
organized, validly existing and in good standing under the laws of the State of
Wisconsin.

(b) Corporate Power.     Ambac has the corporate power and authority to issue
the Ambac Policy and execute and deliver this Indemnification Agreement and all
other Transaction Documents to which Ambac is a party and to perform all of its
obligations hereunder and thereunder.

(c) Authorization; Approvals.     All proceedings legally required for the
execution, delivery and performance of the Ambac Policy, this Indemnification
Agreement and all other Transaction Documents to which Ambac is a party have
been taken and all licenses, orders, consents or other authorizations or
approvals of Ambac’s Board of Directors or stockholders or any governmental
boards or bodies legally required for the enforceability of the Ambac Policy,
this Indemnification Agreement and all other Transaction Documents to which
Ambac is a party have been obtained or are not material to the enforceability of
the Ambac Policy, this Indemnification Agreement and all other Transaction
Documents to which Ambac is a party.

(d) Enforceability.     The Ambac Policy, when issued, will constitute, and this
Indemnification Agreement and all other Transaction Documents to which Ambac is
a party constitutes, legal, valid and binding obligations of Ambac, enforceable
in accordance with their respective terms, subject to insolvency,
reorganization, moratorium, receivership and other similar laws affecting
creditors’ rights generally and by general principles of equity and subject to
principles of public policy limiting the right to enforce the indemnification
provisions contained therein and herein, insofar as such provisions relate to
indemnification for liabilities arising under Federal Securities Laws.

(e) No Conflict.     The execution by Ambac of the Ambac Policy, this
Indemnification Agreement and all other Transaction Documents to which Ambac is
a party will not, and the performance of the provisions thereof and hereof will
not, conflict with or result in a breach of any of the terms, conditions or
provisions of the Restated Articles of Incorporation or By-Laws of Ambac, or any
restriction contained in any contract, agreement or instrument to which Ambac is
a party or by which it is bound or constitute a default under any of the
foregoing which would materially and adversely affect its ability to perform its
obligations under the Ambac Policy, this Indemnification Agreement or any other
Transaction Documents to which Ambac is a party.

3

--------------------------------------------------------------------------------



(f) Exempt from Registration.     The Ambac Policy, when issued, will be exempt
from registration under the Securities Act.

(g) Financial Information.     The consolidated financial statements of Ambac
and subsidiaries as of December 31, 2003 and December 31, 2002, and for each of
the years in the three-year period ended December 31, 2003, prepared in
accordance with accounting principles generally accepted in the United States of
America, included in the Annual Report on Form 10-K of Ambac Financial Group,
Inc. (which was filed with the Securities and Exchange Commission on March 15,
2004; Securities and Exchange Commission File No. 1-10777); the unaudited
consolidated financial statements of Ambac and subsidiaries as of March 31, 2004
and for the periods ending March 31, 2004 and March 31, 2003, included in the
Quarterly Report on Form 10-Q of Ambac Financial Group, Inc. for the period
ended March 31, 2004 (which was filed with the Securities and Exchange
Commission on May 10, 2004); the unaudited consolidated financial statements of
Ambac and its subsidiaries as of June 30, 2004 and for the periods ending June
30, 2004 and June 30, 2003 included in the Quarterly Report on Form 10-Q of
Ambac Financial Group, Inc. for the period ended June 30, 2004 (which was filed
with the Securities and Exchange Commission on August 9, 2004) and the Current
Reports on Form 8-K filed with the Securities and Exchange Commission on April
22, 2004 and July 22, 2004, and August 20, 2004 as it relates to Ambac, are
incorporated by reference in the Offering Document and fairly present in all
material respects the financial condition of Ambac as of such dates and for the
periods covered by such statements in accordance with accounting principles
generally accepted in the United States of America. Since June 30, 2004, there
has been no material change in such financial condition of Ambac that would
materially and adversely affect its ability to perform its obligations under the
Ambac Policy.

(h) Ambac Information.     The Ambac Information included in the Offering
Document is limited and does not purport to provide the scope of disclosure
required to be included in a prospectus with respect to a registrant in
connection with the offer and sale of securities of such registrant registered
under the Securities Act. Within such limited scope of disclosure, however, as
of the date of the Offering Document, the Ambac Information does not contain an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading. As used herein “Ambac Information” means the information
furnished by Ambac in writing expressly for use in the Offering Document and is
limited to the information included under the headings “The Insurer” and “The
Policy” in the Prospectus Supplement.

      Section 3. Representations, Warranties and Agreements of the
Underwriters.     The Underwriters each represent, warrant and agree, severally,
as follows:

(a) It will make offers and sales of the Notes in compliance with all legal
requirements and only as described in the Offering Document and the Underwriting
Agreement.

(b) It will not use, or distribute to any Person for use, or permit the use of,
any Offering Document in connection with the offer and sale of the Notes unless
such Offering Document includes or incorporates by reference such information
relating to Ambac as has been furnished by Ambac for inclusion therein and the
information therein or incorporated by reference therein concerning Ambac has
been approved by Ambac in writing. It will not include any information relating
to Ambac except as furnished by Ambac. Ambac hereby consents to the inclusion of
the Ambac Information in the Offering Document.

      Section 4. Indemnification.

(a) Ambac agrees, upon the terms and subject to the conditions provided herein,
to pay and protect, indemnify, defend and save harmless the Underwriter Parties
against any and all Losses of any nature arising out of or by reason of (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Ambac Information, (ii) any omission or alleged omission to state a material
fact

4

--------------------------------------------------------------------------------



required to be stated, or necessary to make the statements, in light of the
circumstances under which they were made, not misleading, in the Ambac
Information or (iii) a breach of any of the representations, warranties or
agreements of Ambac contained in Section 2 hereof.

(b) Each Underwriter hereby agrees, severally and not jointly, to pay and
protect, indemnify, defend and save harmless each Ambac Party against any and
all Losses of any nature arising out of or by reason of (i) any untrue statement
or alleged untrue statement of a material fact contained in the Underwriter
Information, (ii) any omission or alleged omission to state a material fact
required to be stated, or necessary to make the statements, in light of the
circumstances under which they were made, not misleading, in the Underwriter
Information or (iii) a breach of any of the representations, warranties or
agreements of such Underwriter contained in Section 3 hereof.

(c) Upon the incurrence of any Losses for which a party is entitled to
indemnification hereunder, the Indemnifying Party shall reimburse the
Indemnified Party promptly upon establishment by the Indemnified Party to the
Indemnifying Party of the Losses incurred.

(d) The indemnity agreements contained in this Section 4 shall be in addition to
any liability which any Indemnifying Party may otherwise have to an Indemnified
Party.

      Section 5. Indemnification Procedures.     In the event that any action or
regulatory proceeding shall be commenced or claim asserted which may entitle an
Indemnified Party to be indemnified under this Agreement, such party shall give
the Indemnifying Party written or telegraphic notice of such action or claim
reasonably promptly after receipt of written notice thereof; provided, however,
that the failure to notify the Indemnifying Party shall not relieve it from any
liability it may have to an Indemnified Party. If any such action or claim shall
be brought against an Indemnified Party, and it shall notify the Indemnifying
Party thereof, the Indemnifying Party, upon the request of the Indemnified
Party, shall retain counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party and shall pay the fees and disbursements of such
counsel related to such proceeding. The Indemnified Party will have the right to
employ its own counsel in any such action in addition to the counsel retained by
the Indemnifying Party for the benefit of the Indemnified Party, but the fees
and expenses of such counsel will be at the expense of such Indemnified Party,
unless (a) the employment of counsel by the Indemnified Party at the
Indemnifying Party’s expense has been authorized in writing by the Indemnifying
Party, (b) the Indemnifying Party has not in fact employed counsel reasonably
satisfactory to the Indemnified Party within a reasonable time after receiving
notice of the commencement of the action, or (c) the named parties to any such
action or proceeding (including any impleaded parties) include both the
Indemnifying Party and one or more Indemnified Parties, and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them (it being understood, however, that
the Indemnifying Party shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for all Issuer Parties, one such firm
for all Underwriter Parties and one such firm for all Ambac Parties, as the case
may be, in addition to local counsel (if necessary), which firm shall be
designated in writing by the Representative in respect of the Underwriter
Parties and by Ambac in respect of the Ambac Parties), in each of which cases
the fees and expenses of counsel will be at the expense of the Indemnifying
Party and all such fees and expenses will be reimbursed promptly as they are
incurred. The Indemnifying Party shall not be liable for any settlement of any
such claim or action unless the Indemnifying Party shall have consented thereto
or be in default in its obligations hereunder. Any failure by an Indemnified
Party to comply with the provisions of this Section shall relieve the
Indemnifying Party of liability only if such failure is prejudicial to the
position of the Indemnifying Party and then only to the extent of such
prejudice.

5

--------------------------------------------------------------------------------



      Section 6. Contribution.

(a) To provide for just and equitable contribution if the indemnification
provided by an Indemnifying Party is determined to be unavailable or
insufficient to hold harmless any Indemnified Party in respect of any Losses
referred to in Section 4, such Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses (i) in such
proportion as shall be appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, with respect to the matter that resulted in such Losses or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative fault
referred to in clause (i) above but also the relative benefits received by each
of such parties from the offering of the Notes, as well as any other relevant
equitable considerations; provided, however, that an Indemnifying Party shall in
no event be required to contribute to all Indemnified Parties an aggregate
amount in excess of the Losses incurred by such Indemnified Parties resulting
from the breach of representations, warranties or agreements contained in this
Agreement.

(b) The relative fault of each Indemnifying Party, on the one hand, and of each
Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any representations,
warranties or agreements contained in this Agreement relates to information
supplied by, or action within the control of, the Indemnifying Party or the
Indemnified Party and the parties’ relative intent, knowledge access to
information and opportunity to correct or prevent such breach. The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this Section 6 were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein.

(c) The parties agree that Ambac shall be solely responsible for the Ambac
Information, the Underwriters shall be solely responsible for the Underwriter
Information and that the balance of the Offering Document shall be the
responsibility of the Issuer.

(d) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(e) Upon the incurrence of any Losses entitled to contribution hereunder, the
contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.

      Section 7. Miscellaneous.

(a) Notices.     All notices and other communications provided for under this
Agreement shall be delivered to the address set forth below or to such other
address as shall be designated by the recipient in a written notice to the other
party or parties hereto.

 
If to Ambac:
  Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention: Structured Finance Department—ABS
Telecopy No.: (212) 208-3547
Confirmation: (212) 668-0340                       with a copy to the attention
of:   Michael Babick, Vice President
Telecopy No.: (212) 363-1459
Confirmation: (212) 208-3407

6

--------------------------------------------------------------------------------



 
If to the Representative:
  Deutsche Bank Securities Inc.
60 Wall Street, 19th Floor
New York, New York 10005

(b) Governing Law.     This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws provisions.

(c) Assignments.     This Agreement may not be assigned by any party without the
express written consent of each other party. Any assignment made in violation of
this Agreement shall be null and void.

(d) Amendments.     This Agreement may be amended, modified, supplemented or
terminated only by written instrument or written instruments signed by the
parties hereto.

(e) Survival, Etc.     The indemnity and contribution agreements contained in
this Agreement shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of any Indemnifying Party, (ii)
the issuance of the Notes or (iii) any termination of this Agreement, the
Underwriting Agreement or the Ambac Policy. The indemnification provided in this
Agreement will be in addition to any liability which the parties may otherwise
have and shall in no way limit any obligations of the Issuer under the Insurance
Agreement.

(f) Headings.     The headings in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Counterparts.     This Agreement may be executed in counterparts by the
parties hereto, and all such counterparts shall constitute one and the same
instrument.

(h) No Proceedings.     Each of Ambac and the Representative agrees that it will
not institute against the Issuer or the Depositor any involuntary proceeding or
otherwise institute any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceeding under any federal or state bankruptcy
or similar law until the date which is one year and one day or, if longer, the
then applicable preference period plus one day, since the last day on which any
Notes shall have been outstanding and all amounts payable to Ambac shall have
been paid in full.

(i) Consent to Jurisdiction.

THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT IN THE
STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND
TO OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREUNDER OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD OR DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY

7

--------------------------------------------------------------------------------



LAW. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE
AND AGREE NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THE RELATED DOCUMENTS OR THE SUBJECT MATTER THEREOF MAY NOT BE
LITIGATED IN OR BY SUCH COURTS.

To the extent permitted by applicable law, the parties hereto shall not seek and
hereby waive the right to any review of the judgment of any such court by any
court of any other nation or jurisdiction which may be called upon to grant an
enforcement of such judgment.

Nothing contained in the Agreement shall limit or affect each party’s right to
serve process in any other manner permitted by law or to start legal proceedings
relating to this Agreement against any other Party or its property in the courts
of any jurisdiction.

(j) No Right of Set Off.     None of the parties shall be entitled to exercise
any right of set off with respect to any amounts owing by such party under this
Agreement against any amounts owing to such party under any other agreement or
obligation.

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered as of the date first above written.

  AMBAC ASSURANCE CORPORATION             By: /s/ Michael Babick      

--------------------------------------------------------------------------------

      Name: Michael Babick       Title: First Vice President            
DEUTSCHE BANK SECURITIES INC.,     as representative of the several Underwriters
named in the Underwriting Agreement             By: /s/ Rick Koppenhaver      

--------------------------------------------------------------------------------

      Name: Rick Koppenhaver       Title: Vice President             By: /s/ Jay
E. Steiner      

--------------------------------------------------------------------------------

      Name: Jay E. Steiner       Title: Director  

9

--------------------------------------------------------------------------------